BobiNsoN, J.
The plaintiff sues to enjoin the levy of an attachment and execution in an action in which Hamilton company, a corporation, is plaintiff and Celia M. Bostad and H. Bostad are defend*264ants. The levy was made on a one-third interest in certain land which Oelia Rostad had owned and had conveyed to her father, the plantiff. The answer charges that the conveyance of Oelia to her father was made and accepted with intent to delay and defraud Hamilton Company, the plaintiff in the attachment suit. The trial court gave judgment in favor of plaintiff and the defendant appeals. The defense is based on this statute:
Comp. Laws, 1913, § '7220: “Every transfer of property or charge thereon made, every obligation incurred and every judicial proceeding taken with intent to delay or defraud any creditor or other person of his demands is void against all creditors of the debtor and their successors in interest and against any persons upon whom the estate of the debtor devolves in trust for the benefit of others than the debtor.”
The case presents only a single question of fact, namely; was the deed from Oelia to her father made and taken with intent to delay or defraud creditors ? The testimony is quite voluminous and to some-extent it is conflicting, but on the whole it shows that the conveyance in question was not made or taken with intent to delay or defraud creditors.
The land in question is á part of a half section adjacent to the village of Northwood, and some lots in Nortkwood on which the plaintiff has for many years resided. The title to all of the property was in the name of plaintiff’s wife. She died, leaving her husband and two daughters, each of whom succeeded to a one-third interest in the estate. On February 19, 1916, his daughter, Celia, sold and conveyed to the plaintiff her one-third interest in the property by deed recorded March 6, 1916. The deed was made in consideration of $4,000 or more, which was actually paid. On March 25, 191Y, under warrant of attachment issued in the suit of Hamilton Company against Celia Rostad and IT. Rostad, the defendant, as sheriff of Grand Forks county, levied an attachment against the one-third interest which Celia had inherited from her mother and conveyed to her father, the claim being that her conveyance was in fraud of creditors.
As the testimony shows, the daughter was in needy circumstances. For a year prior to the conveyance she had been living on money borrowed from her father. She owed at a bank in St. Johns, Oregon, a large sum secured by a mortgage on her title to the land. The bank *265threatened to foreclose. The father refused to pay the mortgage or to give her any more money only on condition that she sell him her title to the land. So she made the deed in question. The father paid on her mortgage to the bank, $1,729.46. He made several other payments to the daughter, making the total sum of $4,000. It was purely a business transaction. The father wanted to preserve intact the property which he had held and occupied for nearly two score years. He wanted to protect himself and do the fair thing by his daughter. His deal was one of common sense and a common honesty. It was far from1 anything in the nature of a fraud or a sham.
Judgment affirmed.
Biedzell, Oh. J., OhbistiaNSON, and Grace, J. J., concur.
BeoNSON, J., concurs in result.